United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3906
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Alejandro C. Mendoza,                   *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 20, 2006
                                Filed: January 5, 2007
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Alejandro Mendoza appeals the 144-month prison sentence the district court1
imposed after he pleaded guilty to aiding and abetting the possession of
methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and
18 U.S.C. § 2. Mendoza contends the district court clearly erred in denying him
safety-valve relief based on its finding that he did not truthfully provide to the
government all the information he had “concerning the offense or offenses that were



      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
part of the same course of conduct or of a common scheme or plan.” See U.S.S.G.
§ 5C1.2(a)(5).

       We disagree. While the denial of safety-valve relief must rest on more than the
government’s mere opinion that a defendant has been untruthful, see United States v.
Kang, 143 F.3d 379, 382-83 (8th Cir. 1998), it was Mendoza’s burden to show
affirmatively that the information he gave the government was truthful and complete,
see United States v. Alvarado-Rivera, 412 F.3d 942, 947 (8th Cir. 2005) (en banc),
cert. denied, 126 S. Ct. 1096 (2006).

       The information Mendoza provided indicated that he had acted essentially as
a courier in the drug deal underlying the offense of conviction and that he had not met
with the buyer before. The buyer, however, testified at sentencing that Mendoza had
arranged the drug deal and had sold drugs to her on several previous occasions.
Mendoza offered no evidence to rebut this witness’s testimony, which the district
court found credible. See United States v. Castaneda, 221 F.3d 1058, 1059 (8th Cir.
2000) (per curiam) (district court did not clearly err in determining defendant was not
fully truthful and in thus denying safety-valve relief, because defendant did not
introduce any evidence to support his position); cf. United States v. Quintana, 340
F.3d 700, 703 (8th Cir. 2003) (where district court directly observed defendant and
other witnesses testify, finding no clear error in court’s assessment of their
truthfulness).

      Accordingly, we affirm.
                     ______________________________




                                         -2-